DETAILED ACTION
This Office Action is in response to an application filed on March 5, 2021, in which claims 1 through 23 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation Application from U.S. Application No. 16/597,012 filed on October 9, 2019, now U.S. Patent No. 10,972,492, that application claiming domestic benefit from U.S. Application No. 15/582,786 filed on May 1, 2017, now U.S. Patent No. 10,484,409, that application claiming domestic benefit from U.S. Application No. 14/609,074 filed on January 29, 2015, now U.S. Patent No. 9,652,464, that application claiming domestic benefit to U.S. Provisional Application No. 61/933,434 filed on January 30, 2014.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 1, 12, and 23 are objected to because of the following informalities:

Claims 1, 12, and 23 each recite, at the conclusion of the claim(s), “to prevent the one or more requests or activities when the one or more requests or activities is determined to be suspicious”.  
Examiner notes that the foregoing limitation merely recites an intended use or intended result, and thus carries not patentable weight in distinguishing the claim(s) from the prior art.  That is, the last limitation of the claim 1, for example, recites effectively nothing more than “initiating, by the data computing system, a response”.  This can be remedied by having the claims affirmatively recite the function of “preventing the one or more requests or activities when…” as its own separate, additional limitation of the claim.  
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-23 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-19 of commonly-owned U.S. Patent No. 10,972,492.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Claim 1 of the instant application contains the same limitations of claim 1 of U.S. Patent No. 10,972,492, except that claim 1 of the instant application recites, “downloaded or attempted to download more than a threshold number of data files or objects” in lieu of “accessed or attempted to access sequentially more than a number of data files or objects in less than a predetermined period of time” as is recited in claim 1 of U.S. Patent No. 10,972,492.  “Downloaded or attempted to download more than a threshold number of data files or objects” is an obvious variation of “accessed or attempted to access sequentially more than a number of data files or objects in less than a predetermined period of time” to one of ordinary skill in the art, as both are well-known computer network functions that may be monitored for purposes of detecting suspicious activity.  The analysis is equally applicable to claims 12 and 23 of the instant application. 

Dependent claims 2-11 and 13-22 are each dependent upon one of either claims 1 or 12, and are therefore rejected at least by virtue of that dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 10, 2022